Title: Salaries of Judges, [18 September] 1789
From: Madison, James
To: 


[18 September 1789]

   
   Goodhue moved to strike $4,500, the proposed salary of the chief justice of the Supreme Court, and insert $3,000 (Gazette of the U.S., 23 Sept. 1789).


Mr. Madison Said, he did not wish to trouble the committee with a recapitulation of observations respecting the first abilities; but he would observe, that it ought to be considered, that these judges must make a new acquisition of legal knowledge. They must have a familiar acquaintance with the laws of every state; they must understand the nature of treaties, and especially the treaties now subsisting between these states and foreign countries. These studies will absorb a great deal of their time.
When we consider the duties that will devolve upon them, they strike the mind as being of the greatest magnitude: They are the guardians of the laws and of the constitution of the United States, and, I trust, of the individual states also.
When we consider the great and important causes, in which opulent individuals will be parties, that are to come under their cognizance, we must be struck with the propriety of shielding these judges from all possible assaults of temptation: To these, if we add, important cases of treaties, in which the greatest interests will be involved, the idea will receive additional force. Upon the whole, considering the circumstances of the people, he said, he should disagree to the sum proposed by the committee; but, at the same time, should not agree to the proposed reduction.
